Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-12,18-19,21-26 allowed. The newly numbered claims are 1 through 20.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: record the first idle stripe unit and the stripe units in the plurality of stripes not requiring garbage collection in a new stripe in the storage without migrating the data of the stripe units not requiring garbage collection; and reclaim the stripe units in the plurality of stripes requiring garbage collection; in combination with the rest of the limitations outlined in claims 1,5, and 9. In particular, limitation “without migrating the data of the stripe units not requiring garbage collection”, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./             Examiner, Art Unit 2113                                                                                                                                                                                           /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113